DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numerals 23 and 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…the second parting line having a second parting line first segment, a second second parting line second segment…” should read as “…the second parting line having a second parting line first segment, a second [[second]] parting line second segment…”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “…but not including the second inside diameter and second outside diameter;; and…” should read as “…but not including the second inside diameter and second outside diameter;[[;]] and…”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “…a release member at at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment…” should read as “…a release member at [[at]] least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US Publication 2017/0370176 A1; hereinafter “Frazier”) in view of Porta (US Publication 2014/0332239 A1; hereinafter “Porta”).

In regards to claim 1, Frazier discloses: An element backup (at least 600, as shown in at least figures 14-16) comprising: 
a first ring (at least 602) defining an axis (i.e. longitudinal axis of at least 600), a first inside diameter (of at least 602), a first outside diameter (of at least 602) and a first ring surface (at least 602b) extending radially from the first inside diameter to the first outside diameter (as shown in at least figures 16); 
a first parting line (at least 50 of at least 602) through the first ring (as shown in at least figures 16); 
a second ring (at least 604) defining an axis (i.e. longitudinal axis of at least 600), a second inside diameter (of at least 604), a second outside diameter (of at least 604) and a second ring surface (at least 604b) extending radially from the second inside diameter to the second outside diameter (as shown in at least figures 16); 
a second parting line (at least 50 of at least 604) through the second ring (as shown in at least figures 16); and 
an interconnection releasably securing the first and second rings to one another (at least paragraphs [0081-0088] introduces “FIGS. 14A, 14B, and 14C illustrate views of another preferred embodiment of applicant's downhole tool having split ring sealing assembly 600 comprised of two split rings 602/604 which rest adjacent to one another with contacting typically flush facing walls, but are interlocked both in preset and set positions here with a tongue (or lip) in groove coupling 606. Moreover, split rings are used with an elastomer, in some embodiments conventional, and others, degradable. Tongue in groove coupling 606 has a tongue 608 on a facing wall of one ring, here split ring 602, engaging a groove 610 on a facing wall of the adjacent ring 604”; Examiner notes that the first and second ring elements are securely assembled, as shown in at least figures 16, and once compression is applied to at least 600, it will allow for releasing the first and second rings to one another; furthermore, it would also have the capability of releasing from one another in a reverse manner as to how it was assembled).
	However, Frazier appears to be silent in regards to: the parting line having a parting line first segment, a parting line second segment, and a parting line third segment extending between the parting line first segment and the parting line second segment and connecting at a non-zero angle with the parting line first segment and at a non-zero angle with the parting line second segment, the parting line third segment intersecting the first ring surface between but not including the first inside diameter and first outside diameter.
	Nonetheless, the teachings of Porta disclose a downhole backup ring (at least 360) to help in setting a packer within the borehole. Porta discloses: the parting line (at least 368) having a parting line first segment, a parting line second segment, and a parting line third segment extending between the parting line first segment and the parting line second segment and connecting at a non-zero angle with the parting line first segment and at a non-zero angle with the parting line second segment, the parting line third segment intersecting the first ring surface between but not including the first inside diameter and first outside diameter (as shown in the annotation of figure 6 below).

    PNG
    media_image1.png
    870
    671
    media_image1.png
    Greyscale

	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include for the parting line to have a parting line first segment, a parting line second segment, and a parting line third segment extending between the parting line first segment and the parting line second segment and connecting at a non-zero angle with the parting line first segment and at a non-zero angle with the parting line second segment, the parting line third segment intersecting the first ring surface between but not including the first inside diameter and first outside diameter taught by Porta for purposes of “…allowing for the ring to open and expand as the packing element expands” (at least paragraph [0045]).

	In regards to claim 2, Frazier further discloses: wherein at least one of the first and second ring surfaces includes a frustoconical surface (at least paragraphs [00881-0088] and figures 16 introduces “The uphole side is to the left and elastomer 616 is uphole with respect to a two ring split ring assembly 600 in which bottom cone 612 has an uphole angled surface or ramp surface 612a to engage a rearward ramp surface or incline 604b of ring 604. During setting ramp surface 612a of bottom cone 612 radially engages ramp surface or incline 604b of bottom split ring 604 to force split ring 604 radially outward. Likewise, a forward incline surface of ring 602 can act on the rearward incline surface of backup or anti-extrusion ring 614”).

	In regards to claim 3, Frazier further discloses: wherein the frustoconical surface includes an apex and an overhang extending from the apex, the apex having a surface extending at an angle from the frustoconical surface (as shown in at least figures 14C and 16).

	In regards to claim 4, Frazier further discloses: wherein the other of the first and second ring is complementarily nestable with the overhang (as disclosed in at least paragraphs [0081-0088] and figures 14C and 16).

	In regards to claim 5, Frazier further discloses: wherein both of the first and second ring surfaces include frustoconical surfaces (as shown in at least figures 14-16).

	In regards to claim 6, Frazier further discloses: wherein the frustoconical surfaces of the first and second rings meet at a point at a radially inward most extent of the first and second rings (as shown in at least figures 14-16).

	In regards to claim 7, Frazier further discloses: wherein at least one of the first parting line and the second parting line is non-orthogonal to the axis (as shown in at least figures 16). Porta further establishes for the parting line to comprise a parting line third segment (as shown in at least figure 6).

	In regards to claim 8, Porta further discloses: wherein at least one of the first parting line third segment and the second parting line third segment is circumferentially disposed of the first and second rings (as shown in at least figure 6).

	In regards to claim 9, Porta further discloses: wherein at least one of the first parting line third segment and the second parting line third segment is helically disposed of the first and second rings (as shown in at least figure 6).

	In regards to claim 10, Frazier further discloses: wherein at least one of the first parting line and second parting line is non-orthogonal in a radial aspect thereof (as shown in at least figures 16). Porta further establishes for the parting line to comprise a parting line third segment (as shown in at least figure 6).

	In regards to claim 11, Frazier further discloses: wherein the non-orthogonal radial aspect defines a surface that is parallel to a frustoconical surface of one of the first and second rings (as shown in at least figures 16). Porta further establishes for the parting line to comprise a parting line third segment (as shown in at least figure 6).

	In regards to claim 12, Porta further discloses: wherein at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment is radially arranged (as shown in at least figures 6-8; at least paragraphs [0045-0046] introduces “…a second portion of the split 368b extends radially and perpendicular to the central axis D-D around the circumference of the split ring 360…”).

	In regards to claim 13, Frazier further discloses: wherein the parting line is non-radially arranged (as shown in at least figures 16). Porta further discloses the plurality of parting line segments (as shown in at least figure 6).

	In regards to claim 14, Frazier further discloses: wherein at least one of the first and second rings includes a plurality of segments (as shown in at least figures 16). Porta further discloses: wherein the ring includes a plurality of first segments and a plurality of second segments (as shown in at least figure 6).

	In regards to claim 17, Frazier further discloses: wherein one of the first and second rings includes a recess and the other of the first and second rings includes a protrusion complementary to the recess (as shown in at least figures 14-16).

	In regards to claim 18, Frazier further discloses: A borehole seal configuration (as shown in at least figures 14-15) comprising: 
	a mandrel (at least 12, as shown in at least figures 14-15); 
	a seal element (at least 616) disposed about the mandrel (as shown in at least figures 14-15); 
	an element backup disposed adjacent the seal element (as shown in at least figures 14-15), the element backup being defined in claim 1; 
	a cone (at least 612) disposed adjacent the element backup opposite the seal element (as shown in at least figures 14-15).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US Publication 2017/0370176 A1; hereinafter “Frazier”) in view of Porta (US Publication 2014/0332239 A1; hereinafter “Porta”) with the teachings of Merron et al. (US Publication 2018/0313184 A1; hereinafter “Merron”).

	In regards to claim 15, Frazier in view of Porta disclose claim 1 above.
	However, Frazier in view of Porta appear to be silent in regards to: wherein the interconnection is shearable.
	Nonetheless, Merron discloses: wherein the interconnection (at least 308) is shearable (at least paragraphs [0059-0062] introduces “The remaining material 502 may prevent the extrusion limiting ring 230 from expanding. Instead, the material 502 must first be sheared or otherwise fail before the extrusion limiting ring 230 can move to the expanded state. In some embodiments, radial expansion of the sealing element 204 (FIGS. 2A-2B) may serve to shear the remaining material 502 so that the opposing angled surfaces 318a,b may separate and the extrusion limiting ring 230 may move to the expanded state”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier in view of Porta to include for the interconnection to be shearable taught by Merron to allow for setting a downhole sealing element for fluid isolation purposes within the borehole (at least paragraph [0002]).

	In regards to claim 16, Frazier in view of Porta disclose claim 1 above.
	However, Frazier in view of Porta appear to be silent in regards to: including a release member at least the parting line.
	Nonetheless, Merron discloses: including a release member at the parting line (at least 308; at least paragraphs [0059-0062] introduces “The remaining material 502 may prevent the extrusion limiting ring 230 from expanding. Instead, the material 502 must first be sheared or otherwise fail before the extrusion limiting ring 230 can move to the expanded state. In some embodiments, radial expansion of the sealing element 204 (FIGS. 2A-2B) may serve to shear the remaining material 502 so that the opposing angled surfaces 318a,b may separate and the extrusion limiting ring 230 may move to the expanded state”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier in view of Porta to include for the interconnection to be shearable taught by Merron to allow for setting a downhole sealing element for fluid isolation purposes within the borehole (at least paragraph [0002]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US Publication 2017/0370176 A1; hereinafter “Frazier”) in view of Porta (US Publication 2014/0332239 A1; hereinafter “Porta”) with the teachings of Xu et al. (US Publication 2016/0067826 A1; hereinafter “Xu”).

In regards to claim 19, Frazier in view of Porta disclose claim 1 above.
However, Frazier in view of Porta appear to be silent in regards to: depositing a layer of material on a substrate; fusing the layer of material; depositing subsequent layers of material and fusing each layer of material to the next until a completed element is formed.
Nonetheless, Xu discloses: depositing a layer of material on a substrate; fusing the layer of material; depositing subsequent layers of material and fusing each layer of material to the next until a completed element is formed (at least paragraphs [0019-0022] introduces “Additive processes utilize energy such as electromagnetic radiation from a laser or other energy source to create an object or structure by laying down successive layers of a material to build the structure. In one embodiment, the porous structure is formed from a granular metallic material (e.g., powder) by a process that includes selectively heating and/or melting the material to form each successive layer. Examples of this process include selective laser melting, electron-beam melting, and direct metal laser sintering”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier in view of Porta to include for depositing a layer of material on a substrate; fusing the layer of material; depositing subsequent layers of material and fusing each layer of material to the next until a completed element is formed taught by Xu to allow for increasing or maximizing production efficiency of various wellbore tools (at least paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676